Citation Nr: 1721482	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.  He died in 2009.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Philadelphia, Pennsylvania.  The case was later transferred to the Atlanta RO.  

In February 2016, the Board denied entitlement to service connection for the cause of the Veteran's death.  The Board's decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the Court remanded the issue for action consistent with a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant argues that service connection for the cause of the Veteran's death is warranted because he had posttraumatic stress disorder (PTSD) due to service, which contributed to his death due to liver cancer.  According to the appellant, PTSD was due to combat service and other hazardous duties in the Dominican Republic during the mid-1960s, including being required to carry and use weapons which was something for which the Veteran had not directly been trained.  The appellant argues further that PTSD then caused or contributed to his primary cause of death from hepatocellular carcinoma, in part, because PTSD brought on a pattern of substance abuse, which led to liver problems from contaminated drug paraphernalia.  It is additionally contended that the Veteran avoided seeking timely medical treatment for liver cancer as the result of symptoms from his PTSD.  The appellant also contends that PTSD medications themselves contributed to final illness.

The February 2016 Board decision denied the claim finding that the preponderance of the medical evidence did not show a diagnosis of posttraumatic stress disorder, and even if there was a diagnosis of posttraumatic stress disorder, the Veteran did not have verified combat service or a verified stressor.  

In the February 2017 Joint Motion for Remand, the Court pointed out that the Veteran had identified his unit assignment and dates of service in the Dominican Republic, yet no attempt had been made to verify his allegations that he engaged in gunfire with guerilla soldiers there or that he saw a fellow soldier, named "Barbados," shoot a Dominican child.  The Court stated that VA had failed to fulfill its duty to assist when it declined to ask the Joint Services Records
Research Center (JSRRC) to search for records to corroborate the claimed stressors.  Gagne v. McDonald, 27 Vet.App. 397, 403 (2015).  The Court further noted that if a stressor event were found to have occurred, VA must obtain a medical opinion to determine whether the Veteran had a diagnosis of PTSD at the time of his death.

The Veteran's personnel records show that he underwent special rifle qualification in January 1965.  He also successfully completed airborne training.  The personnel records further show that the Veteran was stationed in the Dominican Republic from June 1965 to August 1966.  Prior to his death the Veteran reported that he was stationed with the 82nd Airborne Division, Headquarters Company, 2nd, 504.  His personnel records show that he was assigned to the Headquarters & Headquarters Company, 2nd Battalion (Airborne), 504th Infantry, 82nd Airborne Division.  

In light of the joint motion for remand the Board remands this issue to attempt to obtain verification of the Veteran's claimed stressors.  If a stressor is verified then development is in order to secure a medical opinion addressing whether any corroborated stressor led to the development of PTSD or another psychiatric disorder which contributed to the Veteran's death.

Lastly, the Board notes that some of the recent correspondence sent to the appellant has been returned as undeliverable, and the address contained in the Veterans Appeals Control and Locator System (VACOLS) is not the same as the address listed on a May 2017 Report of Contact and Freedom of Information request.  The appellant's current address should be verified and all databases updated to ensure use of the correct address in the future.

Accordingly, the case is REMANDED for the following action:

1. Verify the appellant's current address and update the address in all appropriate VA record systems.  Then, resend to the appellant any correspondence that was previously  returned as undeliverable.

2. Contact the JSRRC or any other appropriate agency in order to obtain further records associated with the Veteran's service in the Dominican Republic with the, Headquarters and Headquarters Company, 2nd Battalion (Airborne), 504th Infantry, 82nd Airborne Division from June 1965 to August 1966.  Attempt to verify the Veteran's claimed stressor events to include assertions that the Veteran engaged in gunfire with guerilla soldiers in the Dominican Republic, that the Veteran was required to lay telecommunications lines while in the line of fire, and that the Veteran saw a fellow soldier, named "Barbados," shoot a Dominican child.

If the AOJ cannot locate any records or cannot verify the claimed stressors, it must issue a formal memorandum, documenting the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3. Thereafter, obtain a VA opinion from a psychiatrist or psychologist regarding the Veteran's psychiatric diagnoses and any relationship to his active duty service.  The examiner must be provided access to all pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the examiner is requested to prepare an opinion which addresses the following: 

a) Prior to the Veteran's death in November 2009, did he have posttraumatic stress disorder?  If so, is that diagnosis: a) related to any verified stressor events during his military service, including his reports of participating in combat, laying wires while in the line of fire, and witnessing the death of a child in the Dominican Republic in 1965-1966; or b) related to the Veteran's fear of hostile military or terrorist activity?

If the Veteran is found not to have had posttraumatic stress disorder then discuss the August 2004 diagnosis of PTSD by a VA social worker.

b) What, if any, other psychiatric diagnosis caused the Veteran any disability prior to his death?  Are any of these diagnoses as likely as not (a 50 percent chance or greater) related to any incident during the Veteran's service?  Please address the claim that the Veteran felt traumatized by his experiences in the Dominican Republic, including participating in combat, laying wires while in the line of fire, and witnessing the death of a child.

A complete rationale for the opinion expressed must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered, to include whether this reflects the limitations of knowledge in the medical community at large and not the knowledge of that particular examiner.

4. If, and only if, the Veteran is found to have had a psychiatric diagnosis which has been related by a medical professional to his military service, obtain a medical opinion from a qualified physician regarding the relationship of that psychiatric disorder to his cause of death.  The examiner must be provided access to all pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed.  

After a thorough review of the claims file and medical history, the physician is requested to discuss whether it is at least as likely as not (a 50 percent chance or greater) that any psychiatric diagnosis, either singly or jointly with some other service related disorder, was the immediate or underlying cause of death, was a contributing cause of death, or was etiologically related to the Veteran's death.

Please specifically discuss the appellant's contentions that the Veteran's psychiatric disorder: a) brought on a pattern of substance abuse, which led to liver problems from contaminated drug paraphernalia; b) brought on a pattern of alcohol abuse which aggravated his liver condition; c) caused the Veteran to avoid seeking timely treatment for liver cancer which could have prevented its spread; or d) required the use of psychiatric medications which further damaged his liver and hastened his death.  

A complete rationale for the opinion expressed must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered, to include whether this reflects the limitations of knowledge in the medical community at large and not the knowledge of that particular examiner.

5. The AOJ must then review the examination report, and all evidence in the VBMS file and Virtual VA file.  If any directive specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  

6. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

